Citation Nr: 0900220	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted the veteran's claim for 
service connection for PTSD, and assigned a 30 percent 
disability rating, effective April 25, 2005.

In November 2008, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO in 
Seattle, Washington (Travel Board hearing).  A copy of the 
transcript is associated with the record.

At the veteran's November 2008 hearing before the undersigned 
Veterans Law Judge, the veteran's representative made a claim 
for service connection for residuals of a scar on the 
veteran's back.  That claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been shown to be 
manifested by such symptoms as occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, and mood, due to such 
symptoms as suicidal ideation, near-continuous depression 
affecting the ability to function appropriately and 
effectively, impaired impulse control with unprovoked 
irritability, panic attacks, nightmares, difficulty in 
adapting to stressful circumstances, and an inability to 
establish effective relationships.  The veteran also has 
Global Assessment of Functioning (GAF) scores attributable to 
PTSD ranging from 35 to 52.

2.  The veteran's service-connected PTSD has not been shown 
to be manifested by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130; Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VA provided the veteran with letters dated May 2005 and May 
2008 before the September 2005 rating decision and the 
September 2008 supplemental statement of the case, 
respectively.  Those letters satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
they informed the veteran of what evidence was needed to 
establish his claim for service connection and a higher 
initial disability rating, respectively; what VA would do and 
had done; and what evidence he should provide.  The May 2005 
and May 2008 letters also informed the veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the veteran's PTSD in its 
September 2005 rating decision, and assigned an initial 
disability rating of 30 percent, effective April 25, 2005.  
Moreover, the RO provided notice with respect to the degree 
of disability and the effective date of an award in its May 
2008 letter.  Consequently, no further notice pursuant to 
38 U.S.C. § 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran regarding the issue addressed in this decision.  The 
veteran's service treatment records, VA treatment records, 
and private medical records have been obtained.  Moreover, 
the veteran was provided with VA examinations regarding his 
PTSD in June 2005 and May 2008.  Thus, the Board considers 
the VA's duty to assist satisfied.  Accordingly, the Board 
finds that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2008).  
These criteria contemplate that a 30 percent evaluation is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2008); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran contends that he is entitled to a disability 
rating greater than 30 percent.  The veteran has extensive 
treatment records from VA hospitals from October 2004 through 
September 2008.

In October 2004, a VA clinician screened the veteran for PTSD 
as part of an Agent Orange registry examination consult.  The 
result was positive.  In December 2004, a VA clinician 
diagnosed the veteran with PTSD.

In January 2005, the veteran told a VA clinician that he has 
had symptoms of PTSD off and on since returning from Vietnam, 
but that they got worse because of his partial retirement in 
September 2004, and because of his conversation with a VA 
clinician about his PTSD symptoms during his October 2004 
Agent Orange registry examination consult.  With respect to 
his partial retirement, the veteran stated that he currently 
works a couple of nights per week.

In March 2005, a VA clinician diagnosed the veteran with 
PTSD.  The clinician noted that the veteran was a corpsman 
with a heavy combat Marine unit who was decorated for valor 
twice.  The clinician further noted that the veteran had used 
his former job as a coping mechanism for his PTSD, and that 
leaving that job had removed his coping mechanism.  The VA 
clinician found that the veteran had a GAF score of 52.

Also in March 2005, the veteran committed to participating in 
the Veterans Trauma Recovery Program (VTRP), which began 
later that month.  The veteran remains in the VTRP as of his 
most recent VA treatment record, dated September 2008.

In June 2005, the veteran was provided with a VA examination.  
The VA examiner found that the veteran had a neat and clean 
appearance, and normal motor behavior.  The veteran had a 
fairly normal affect, with some underlying features of 
depression.  The veteran reported having had suicidal 
ideation between 1986 and 1990, but none at the time of the 
examination.  The veteran was oriented to time, place, and 
person.  His attention, vigilance, and perseverance were 
satisfactory.  The veteran reported that he was taking 
medication for his depression.  The veteran further reported 
re-experiencing his traumatic events from service in the form 
of recurrent and intrusive nightmares, flashbacks, and 
thoughts.  The veteran noted that he tried to avoid cues that 
revive his memories of the trauma which he experienced in 
service.  The veteran demonstrated a need for estrangement 
from others, and a restricted range of affect.  The veteran 
was only able to sleep for four hours per night, due to 
nightmares and increased arousal.  The examiner found that 
the veteran's disturbance causes clinically significant 
distress and impairment in important areas of functioning.  
The examiner also found that the veteran's startle response 
was exaggerated, that he had outbursts of anger as a symptom 
of his PTSD, and that he was potentially suicidal.  The 
examiner diagnosed the veteran with PTSD, and found that he 
had a GAF score of 52.

In September 2006, a private clinician found that the 
veteran's GAF score was between 35 and 40.  The clinician 
stated that he disagreed with the GAF score which VA 
clinicians had assigned, and that the veteran should be 
reevaluated for a higher disability rating for his service-
connected PTSD.
In May 2008, the veteran was provided with a second VA 
examination, by a second examiner.  The veteran reported that 
he began having mental symptoms in 1969, upon his return from 
Vietnam, which included nightmares, insomnia, anxiety, 
depressive episodes, and social isolation.  He noted that he 
had self-medicated with alcohol and marijuana.  The veteran 
also reported that his symptoms at the time of the 
examination included insomnia, sleep apnea, nightmares, 
depressive episodes, irritability, occasional flashbacks, and 
hypervigilance.  The veteran stated that his symptoms were 
constant, and that the effect of his symptoms on his daily 
functioning included an inability to concentrate, and 
interference with his relationships and tasks.  The veteran 
reported that his mental condition had caused marital trouble 
and sleeping problems.  The examiner noted that the veteran 
was taking medication for his condition, that he had attended 
psychotherapy as often as once a week in the past year, and 
that he had no previous psychiatric hospitalizations or 
emergency room visits.  The veteran reported having worked in 
his current job for three years, and having good 
relationships with his supervisor and coworkers.  The veteran 
had not lost any time from his work.  The veteran stated that 
he had daily recollections of traumatic combat events, 
recurrent distressing dreams, and nightmares three to four 
times per week.  The veteran also stated that he had 
occasional flashbacks.  He noted that helicopter noise and 
loud noises caused him distress, tachycardia, and sweats.  On 
examination, the veteran had a depressive mood and a mildly 
abnormal memory.  The veteran had no suicidal ideation.  The 
examiner found that the veteran had behavioral, cognitive, 
social, affective or somatic symptoms attributed to PTSD.  
The examiner further found that the veteran was irritable and 
hypervigilant, had nightmares and flashbacks, and was 
socially isolated.  The examiner diagnosed the veteran with 
PTSD, and found that he had a GAF score of 50.  Although the 
examiner initially found that the veteran's PTSD, combined 
with his age, rendered him unemployable, he rescinded this 
determination in a May 2008 corrective report, in which he 
noted that the veteran was employed.

In July 2008, at a VA physical examination and history report 
made in preparation for finger surgery, a VA clinician 
recorded that the veteran reported having no history of 
depression, anxiety, panic attacks, trouble sleeping, 
substance abuse, or PTSD, but noted that he had a positive 
history for depression.  As this notation is both self-
contradictory and wholly inconsistent with the veteran's 
existing medical record, the Board finds that it is likely a 
misprint, and that it is of little probative value.

At a Board hearing in November 2008, the veteran testified 
that he worked two 12 hour shifts per week, and that he 
worked on weekends and only on the night shift "because I 
can stay away from people[.]  I only have one other person 
that works with me."  The veteran also stated that, although 
he was a trained nurse, he would have to stop practicing 
"one of these days" because "I can't do the continuing 
education" required to maintain a license.  With respect to 
social relationships, the veteran stated that he had no 
social life, and that he avoided people, including family 
members.  He further stated that he had left his wife 
"probably 10 times in 5 years," although, more recently, 
they had remained together for some time and "that's what 
I'm hoping it will continue to be."  Regarding his 
condition, the veteran reported experiencing nightmares, 
panic attacks, and flashbacks.  He also stated that he had 
suicidal ideations, and described an instance in which he had 
contemplated suicide while holding a weapon, but was rescued 
by his twin brother.  The veteran's twin brother also 
testified at the hearing, and stated that "I've watched him 
through the years go from a pretty happy person to somebody 
that I don't recognize most of the time....All I know is that 
he does struggle continually and about the only time we 
communicate is at the VA Hospital in our PTSD program, or 
occasionally one of us will call the other one maybe at 2, 3 
o'clock in the morning, because we don't sleep."

The Board finds that the evidence of record is consistent 
with a 70 percent rating. 38 C.F.R. § 4.7.  That is, overall, 
the evidence demonstrates occupational and social impairment 
with deficiencies in most areas.  A significant number of the 
symptoms required for a 70 percent rating are present.  
First, the veteran's service-connected PTSD has been shown to 
be manifested by impairment in his work.  In January 2005, 
the veteran stated that, since September 2004, he works only 
a couple of nights per week.  Additionally, at his November 
2008 Board hearing, the veteran stated that he is unable to 
complete his continuing education requirements, and that he 
works only on the night shift, in order to stay away from 
people.  Second, the veteran has impaired family relations, 
as shown by his November 2008 statements that he avoids 
family members, and that he had left his wife ten times in 
five years.  Third, the veteran demonstrated deficiencies of 
mood in his May 2008 VA examination, in which the examiner 
found that he had a depressive mood and a mildly abnormal 
memory.  Fourth, the veteran has suicidal ideation.  The June 
2005 VA examiner found that the veteran was potentially 
suicidal.  Moreover, at his November 2008 hearing, the 
veteran claimed to have suicidal ideations, and described an 
incident in which he nearly committed suicide.  Fifth, the 
veteran has near-continuous depression affecting the ability 
to function appropriately and effectively.  In June 2005, a 
VA examiner found that the veteran showed some underlying 
features of depression, for which he was taking medication.  
Sixth, the veteran has shown evidence of impaired impulse 
control with unprovoked irritability, neglect of personal 
appearance, and an inability to establish effective 
relationships, as demonstrated by the June 2005 VA examiner's 
opinion that the veteran demonstrated a need for estrangement 
from others, a restricted range of affect, and outbursts of 
anger.  Similarly, the May 2008 VA examiner found that the 
veteran was irritable and hypervigilant, had nightmares and 
flashbacks, and was socially isolated.  Seventh, the veteran 
has difficulty in adapting to stressful circumstances, as 
shown in his May 2008 VA examination by his report that 
helicopter noise and loud noises cause him distress, 
tachycardia, and sweats.  The veteran also has GAF scores 
attributable to PTSD ranging from 35 (in September 2006) to 
52 (in March 2005 and June 2005).

Overall, the evidence is sufficient to warrant a 70 percent 
rating, even though several of the other criteria provided 
are not present, such as obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; and spatial disorientation.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating 
criteria provide guidance as to the severity of symptoms 
contemplated for each rating; they are not all-encompassing 
or an exhaustive list).

However, the evidence of record does not warrant an even 
higher 100 percent rating.  38 C.F.R. § 4.7.  The veteran 
does not have total occupational impairment, because he 
continues to work two nights per week, as he noted in January 
2005, May 2008, and November 2008.   Additionally, the 
veteran does not have total social impairment, because he 
continues to live with his wife, and have periodic contact 
with his twin brother, as described in his November 2008 
Board hearing.  Consequently, a rating of 100 percent 
disabling is not for application.

The Board notes that the 70 percent rating it has assigned 
for the veteran's PTSD is effective for the entire period for 
which the veteran has been issued a grant of service 
connection-since April 25, 2005.  Because there has been no 
occasion since the effective date when the veteran's 
disability has been more severe than 70 percent, there is no 
basis on which to stage his rating for his disability on 
appeal.  Fenderson, 12 Vet. App. at 125-26.

The Board has considered the issue of whether the veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

In summary, the Board finds that the evidence supports a 70 
percent disability rating, but no greater, for the veteran's 
PTSD, under Diagnostic Code 9411.  38 C.F.R. § 4.3.


ORDER

A disability rating of 70 percent, but no more, for PTSD is 
granted, for the entire appeal period, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


